Citation Nr: 1135882	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  06-30 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

REMAND

The appellant is the widow of the Veteran who served on active duty from September 1965 to April 1970; the Veteran died May 21, 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the RO in Wichita, Kansas.  

The appellant maintains that service connection is warranted for the cause of the Veteran's death; she contends that the conditions that led to the Veteran's death, respiratory failure and lung cancer, were caused by exposure to Agent Orange during his active duty military service in Vietnam.  The appellant has claimed that a presumption of service incurrence is warranted under 38 U.S.C.A. § 1116 (West 2002 & Supp. 2011) because of the Veteran's duty aboard the USS Hugh Purvis in the waters of the Republic of Vietnam.  She asserts that he died of lung cancer, which is one of the presumptive diseases.  

In August 2010, the Board remanded the matter to afford the appellant proper notice pursuant to Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The RO was also asked to include a list of the Naval Vessels from the Compensation and Pension Service considered to have served in "brown water" in Vietnam.  Moreover, the RO was directed to obtain records relating to the Veteran's treatment during May 2004, including any terminal hospital records.  

In July 2010, the RO obtained a copy of the list of Naval Vessels operating in the waters of Vietnam; the list included vessels that operated primarily or exclusively on the inland "brown water" waterways of Vietnam as well as large "blue water" vessels that operated temporarily on the inland waterways or docked in Vietnam.  

In support of her claim, in May 2011, the appellant submitted copies of e-mail correspondence from a crew member who served aboard the USS Hugh Purvis, the president of the USS Hugh Purvis Association.  Attached were copies of deck logs from USS Hugh Purvis, dated in January 1969, indicating that the ship anchored in Qui Nhon Bay.  

Received in June 2011 was a statement from the appellant who noted that the list of ships that have been classified as operating in "brown water" vessels include three ships that were either in the same ports as Hugh Purvis or anchored for less time than the Hugh Purvis.  Consequently, she maintains that if those ships qualify as "brown water" vessels and are eligible for the presumption of herbicide exposure, then USS Hugh Purvis should also be considered as a "brown water" vessel and the Veteran should be found to be eligible for the presumption of herbicide exposure.  

In a statement dated in May 2011, the appellant indicated that she did not elect to waive any rights regarding review of the new evidence she was submitting.  Further, by way of a September 2011 informal hearing presentation, the appellant's representative related that the appellant believed that the necessary research was not done to verify whether the USS Hugh Purvis was docked in any Vietnamese port at the same time as other ships on the list; as such, it was requested that the case be remanded for further development and agency of original jurisdiction (AOJ) consideration of the additional evidence in the first instance.  38 C.F.R. § 20.1304 (2010).  

For the foregoing reasons, another remand of this matter is necessary.  The case is REMANDED to the AOJ for the following actions:

1.  The AOJ should contact the service department to investigate whether in fact the USS Hugh Purvis ever went into the inland waterways of Vietnam (so-called "brown water" naval activity).  

2.  The AOJ should take measures to obtain treatment reports, including terminal hospital records, reflecting treatment or evaluation of the Veteran during May 2004.  All laboratory reports, especially any pathology reports that may reflect the nature of the Veteran's lung disease (whether metastatic or not) should be sought.  (Any necessary authorizations from the appellant should be obtained.)

3.  After undertaking any other development deemed appropriate, the AOJ must review the entire record, including evidence added to the record after the issuance of the May 2011 supplemental statement of the case (SSOC), and readjudicate the claim.  If the decision remains adverse to the appellant, both she and her representative should be furnished another SSOC.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

